DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1880 (fig. 13) and 2010 (fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26-29, 34, 35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US 2008/0161791). 
Regarding claims 21, 26-29, 34, 35 and 40, Cao discloses a method of removing heat from an electrode via a thermal shunt (figures 7A-B). The method involves delivering energy to an ablation assembly (22) positioned at the distal end of a catheter (12), delivering fluid through a fluid passage (some inner wall of 46), and transferring heat from the electrode assembly via a plurality of shunt members to reduce hot spots along the distal end of the catheter (some outer wall of 46, [0059]-[0060]). The outer half of the thermally transmissive tube (46) can be divided up into any number of shunt members of different sizes, some of which are spaced from each other. The fluid passage has an opening which allows fluid to exit the catheter (fig. 7A), which will remove at some amount of heat from the tissue located adjacent to the electrodes. The heat sink (40, fig. 7A) can be considered one of the plurality of thermal shunt members, such that a line drawn between the exterior surface of the heat sink and, for instance, a distal-most portion of the thermally conductive tube (46, fig. 7B) will pass through the electrode (22) such that the electrode is at least partially disposed between those two shunts (with any number of other intermediate shuts). Such a line would be at an angle, however slight, with respect to the center axis defined by the elongate body. The claims, however, only recite a “central axis” (i.e. more central than not) along which the elongate body “extends.” Such an axis can be defined parallel to the line while still remaining “central” along elongate body. 
  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-29, 34, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Nahon (US 6,319,248) and Island (US 2004/0176823).
Regarding claims 21, 26-29 and 34, as discussed above in the rejection under 35 U.S.C. 102 Cao discloses the claimed features within the breadth of the claim language. A narrower reading of the claim, however, requires that the fluid passage and each of the thermal shunts be non-integral elements. In the interest of compact prosecution a rejection will be provided based on this narrower interpretation. Cao does not disclose that the fluid passage and the thermal shunts are non-integral elements, instead disclosing that a single tube performs the task of thermal shunting and fluid passage (46, fig. 7B). However, it has been held that making elements integral is an obvious modification (MPEP 2144.04(V)(B)) which suggests that making elements non-integral is also an obvious modification. In fact the prior art is full of examples of elements that can be integral or non-integral, which further implies a functional equivalence (MPEP 2144.06). Regarding the non-integral thermal shunt and fluid passage (i.e. non-integral tubes), Nahon discloses an ablation device and teaches (col. 4 lines 28-41) that fluid may either be passed through a tube (which is equivalent to Cao) or a separate tube within a tube (which is the claimed arrangement). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the fluid passageway of Cao with any commonly known configuration, including a tube within a tube as taught by Nahon, that would produce the predictable result of allowing fluid to flow through the device in a desired manner. The result of this modification is providing Cao with a fluid passage within the thermal shunt assembly. Regarding the number of thermal shunts, it is first noted that Applicant has disclaimed any criticality or unexpected results from the use of a plurality of shunts, noting that “one or more” shunts could be used (e.g. [0271] of the printed publication), in addition to the fact that numerous, mutually exclusive species of various shunt embodiments are disclosed. Further, the use of one or more thermal shunts is common in the art, where Cao discloses at least two (40 and 46). Island, for example, discloses a medical device and broadly teaches that one or more thermal shunts may be used (claim 22). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the thermal shunt tube of Cao-Nahon with any commonly known thermal shunt configuration, including using one or more as taught by Island, that would produce the predictable result of removing heat from tissue in a desired manner. The result of this modification is that Cao-Nahon has a plurality of shunts which together allow thermal energy to be shunted away from the electrode. Therefore the method of Cao-Nahon-Island is using a device to treat tissue where the device has at least three thermal shunts spaced from each other, where some part of the electrode lies between the second thermal shunt (40) and, for example, a distal-most thermal shunt (the distal-most portion of 46 that defines an individual shut). See the rejection of claim 1 for a discussion of the breadth of the parallel axes language.
Regarding claims 35 and 40, the method of Cao-Nahon-Island discloses that the second shunt (40) has a different size than the first or third shunts (parts of 46), but since the first or third shunts could be equal segments of the thermally conductive tube (46) they could be the same shape. However, those are the only options: either the first and third shunts are the same size or a different size, and Applicant has not disclosed that those shunts being different sizes is critical or produces an unexpected result. Further, “size” covers an immense range of values including length, width, height and wall thickness (which is why the second shunt will always be a different shape than the first or third shunts), and it has been held that a change of size/proportion is an obvious modification (MPEP 2144.04(IV)(A)). Therefore, it would have been obvious to modify the device used in the method of Cao-Nahon-Island to have segments of the thermal tube which defines at least the first and third shunts be either the same size or a different size as long as the final result is a device which is able to shunt thermal energy away from the electrode in a predictable manner. 

 Claims 22-24, 30-32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cao or Cao, Nahon and Island.
Regarding claims 22-24, 30-32 and 36-38, Cao does not disclose the particular material used to construct the shunts, and therefore also does not disclose the claimed thermal diffusivity ranges (which are enormous: 1.5 cm2/sec and up). However, Cao does disclose that the shunts are connected to a heat sink which is made of diamond or diamond like carbon ([0053]), and the shunts themselves must be made of a thermally transmissive material to perform as described ([0059]-[0060]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known material, including diamond or diamond like carbon as taught by Cao, to produce the predictable result of imparting the desired thermal and electrical properties to the shunts.
 
 Claims 25, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cao or Cao, Nahon and Island, further in view of Koblish (US 2009/0093811). 
Regarding claims 25, 33 and 39, Cao does not disclose that the electrode is two electrodes separated by an insulating gap. Any such arrangement can be considered “a composite electrode.” However, using bipolar electrodes is very common in the art. Koblish, for instance, discloses a fluid cooled catheter which uses a plurality of distinct electrodes for sensing and ablation in a bipolar manner ([0035]-[0036]).  Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Cao to include a plurality of electrodes as taught by Koblish so that an operator can use the device in a method of bipolar sensing and ablation.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,660,701. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the three groups of pending claims omits one or more features from the patented claims. The omitted features do not constitute a patentable distinction over the patented claims.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,983. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the three groups of pending claims constitute only omissions from the patented claims with respect to the device, where the method claims do not require any steps that would not necessarily be performed by the device during normal use.  

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered. The amendments have necessitated new grounds of rejection. It is noted however that the Examiner agrees with the essence of Applicant’s remarks: Cao does not show the arrangement of Applicant’s invention in figure 13 (it is noted, regarding the annotated figure in the remarks, that color does not appear in the file wrapper). But the examiner is taking the position that the claim language is broad enough that Cao reasonable discloses those limitations. As noted in the rejection, the recitation that the axis is a “central” axis (of which there could be many) combined with the recitation that the elongate body simply “extends along” such an axis renders the language perhaps broader than Applicant intends. It is possible that language that more narrowly defines the central axis by relationship to other axes, planes or elements would overcome the art of record. But there are other options. For example (referring to fig. 13 in particular), the claims could define that the second and third thermal shunts have a second radial width or thickness which is different from a first radial width or thickness of the first thermal shunt. Or, the claims could define that the electrode assembly defines an exterior surface at least a portion of which is substantially parallel with exterior surfaces of the first and third thermal shunts. Or, to add subject matter than is not presently recited, the claims could recite that a distal portion of the ablation assembly (1810) is located distally of the third thermal shunt. Interviews can be conducted to discuss proposed claim language prior to filing a response.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a unitary heat sink closer to the shape of Applicant’s heat sink than that of Cao, see figures 2A of Paul (US 2009/0171343). As long as the claims continue to recite the three thermal shunts have a specific size/shape relative to each other and the electrode assembly it seems unlikely that Paul will replace Cao as the best reference. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794